

Exhibit 10.26
SCIENTIFIC ADVISORY BOARD AGREEMENT




This Scientific Advisory Board Agreement (the “Agreement”) is entered into as of
the 28th day of February, 2020, by and between Moleculin Biotech, Inc. (the
“Company”) and Waldemar Priebe, PhD (the “Science Advisor”).


RECITALS
WHEREAS, the Science Advisor has been serving at the request of the Company as
the chair and a member of the Company's Scientific Advisory Board (the “SAB”)
since its public inception; and


WHEREAS, in that capacity, will provide the Company with advice and assistance
regarding its drug development programs; and


WHEREAS, the Company wishes to provide the Science Advisor with compensation for
his time, going forward, incurred in providing services hereunder.


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency are hereby acknowledged, the parties hereto hereby agree
as follows:
AGREEMENT
1)SAB Membership. The Company agrees to engage the Science Advisor, and the
Science Advisor agrees to participate as a member of the Company's SAB. As SAB
member and its Chair, the Science Advisor will consult with the Company on its
drug development efforts during the term of this Agreement. The Science
Advisor's position as an SAB member will include attending meetings of the SAB
at the offices of the Company or elsewhere, consulting individually with the
Company's officers and employees, as reasonably requested, and occasionally,
participating in other meetings, including telephonic meetings, or conducting
other activities, as reasonably requested by the Company, subject to Science
Advisor's availability. Subject to Section 2, the term of this Agreement shall
be for an initial period (the “Initial Term”) commencing on the date hereof (the
“Effective Date”) and ending on the first anniversary of the Effective Date. The
Agreement shall continue for successive one-year renewal periods (the “Renewal
Periods”) unless terminated by either the Science Advisor or the Company in
accordance with Section 2.


a)Scope of Engagement. The Science Advisor is expected to advise the Company
with regard to the development of the Company's drug pipeline.


b)Estimate of Time Required. The Company estimates that the time required for
this engagement will be several times per week.


c)Employee of The University of Texas MD Anderson Cancer Center. Notwithstanding
any of the other terms of this Agreement, and in exception thereto, the parties
to this Agreement acknowledge and agree that the Science Advisor is an employee
of The University of Texas MD Anderson Cancer Center (UMDACC) and therefore the
Science



--------------------------------------------------------------------------------



Advisor executes this Agreement subject to the Rules and Regulations of The
Board of Regents of The University of Texas System and all terms and conditions
therein that apply to the Science Advisor. The Science Advisor has no right,
power or authority to assign or enter into any other agreement with respect to
intellectual property, confidential or other proprietary information owned by
the Board of Regents that is inconsistent with these Rules and Regulations. A
complete copy of the Rules and Regulations of The Board of Regents of The
University of Texas System may be found at www.utsystem.edu/bor.rules/. This
agreement is subject to the approval by the appropriate authorities at UMDACC.
The Science Advisor will notify the Company in writing of such approval.
2)Termination of SAB Membership. The Science Advisor's membership on the SAB may
be terminated at any time by the Science Advisor or the Company at any time and
for any reason.
a)Notice of Termination. Any termination by the Company or by the Science
Advisor shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) sets forth the fact of termination of the Science
Advisor's membership on the SAB and (ii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall not be more than 30 days after the giving of
such notice).
b)Date of Termination. “Date of Termination” means (i) if the Science Advisor's
membership on the SAB is terminated by reason of death or disability, the date
of death of the Science Advisor or the disability Effective Date, as the case
may be, and (ii) if the Science Advisor is terminated by the Company within 30
days of the expiration of the Initial Term or a Renewal Period, the date of
expiration of the Initial Term or Renewal Period as the case may be, and (iii)
if the Science Advisor's membership on the SAB is terminated for any other
reason, on the date of receipt of the Notice of Termination or any later date
specified therein.
3)        Compensation.
a)Cash. In consideration of the services to be provided by Science Advisor under
this Agreement, the Company shall pay the Science Advisor an annual amount of
$68,500 until the Date of Termination (or, if the Date of Termination occurs
prior to the Initial Term or the expiration of a Renewal Period, a pro rata
portion of the annual amount shall be paid to the Science Advisor). The Company
will pay this in quarterly installments prior to the 30th day after each
calendar quarter end with the first payment due for the first calendar quarter
of 2020 beginning on April 30, 2020.
4)Expense Reimbursement. During the term of this Agreement, the Science Advisor
shall be entitled to receive prompt reimbursement for all reasonable
out-of-pocket expenses incurred by the Science Advisor in the performance of his
duties as a SAB member in accordance with the policies, practices and procedures
of the Company.
5)Confidentiality. The Science Advisor acknowledges that in the course of his
activities for the Company, he will have access to certain proprietary
technology of the Company, including but not limited to technology, inventions,
processes, methods, products and other trade secrets (collectively referred to
hereinafter as the “Proprietary Technology'') and to certain confidential
information relating to the Proprietary Technology and to the Company's plans
and strategies, including plans and



--------------------------------------------------------------------------------



strategies for research, development, production, collaboration or expansion,
and other information about the business of the Company, which the Company
desires to protect and preserve in confidence (collectively referred to as
“Confidential Information”). This section is superseded by any obligations
related to the Science Advisor’s duties under Section 1.c. above. The Company
acknowledges that Science Advisor provides services to other companies and that
for the purpose of this Agreement the term Confidential Information shall only
include exclusively Moleculin’s Confidential Information and not any information
belonging to any other companies. The Science Advisor agrees to the following
obligations with respect to the Proprietary Technology and Confidential
Information:
(a)Obligations of Confidence.
(i)  The Science Advisor shall keep the Proprietary Technology and Confidential
Information in confidence, and shall not disclose or otherwise make available,
or facilitate the availability, of the same or any part thereof to any person,
firm, corporation, or other entity, except as expressly permitted by the
Company.
(ii)  The Science Advisor shall not make, disclose or distribute, directly or
indirectly, documents or copies of documents containing disclosures of such
Proprietary Technology and Confidential Information, except as necessary to
carry out the purposes of this Agreement.
(i)The Science Advisor shall not advise anyone that such Proprietary Technology
and Confidential Information is known or used by the Company or others
associated with the Company, except as expressly permitted by the Company.
(b)Non-Use and Related Obligations; Duty of Notification. Nothing herein
contained confers on the Science Advisor any right or license under any of the
Company's intellectual property rights.


(c)Non-Confidential Information. The Company acknowledges that the Science
Advisor's obligations of confidence do not apply to that which is already known
to the Science Advisor as demonstrated by written record, or which is now
publicly available or which becomes publicly available in the future other than
by breach of this Agreement by the Science Advisor, or which is disclosed to the
Science Advisor by third parties under no obligation of confidence to the
Company.


(d)Indemnification and Hold Harmless. The Science Advisor shall not be liable
for any acts, errors or omissions in performing its duties, except if such
performance is conducted in bad faith or with gross negligence that results in
material harm to the Company. The Company will indemnify, hold harmless and pay
all expenses, costs, liabilities of the Science Advisor incurred in defense of
legal actions brought against the Science Advisor, except actions or omissions
of the Science Advisor that constitute fraud, gross negligence or willful
misconduct.


        6)   Miscellaneous.


a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement



--------------------------------------------------------------------------------



may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.


b)Any notice required by this Agreement must be given by email or facsimile
transmission confirmed by personal delivery (including delivery by reputable
messenger services such as Federal Express) or by prepaid, first class,
certified mail, return receipt requested, addressed as follows:


If to the Science Advisor: Waldemar Priebe
2575 West Bellfort
Suite 333
Houston, TX 77054   




If to the Company:  Walter V. Klemp
           Chairman & CEO
           Moleculin Biotech, Inc.
           5300 Memorial, Suite 90
           Houston, TX 77007
               For payment purposes: ap@moleculin.com
Office Phone: (713) 305-5041


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


d)  The Science Advisor's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Science Advisor or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


e)  The provisions of this Agreement constitute the complete understanding and
agreement among the parties with respect to the subject matter hereof
f) This Agreement may be executed in two or more counterparts.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Science Advisor has hereunto set the Science Advisor's
hand and, pursuant to the authorization from its Board, the Company has caused
this Agreement to be executed in its name on its behalf, as of the date first
written above.




SCIENCE ADVISOR


/s/ Waldemar Priebe, PhD
Waldemar Priebe, PhD


Moleculin Biotech, Inc.
/s/ Walter V. Klemp, Chairman & CEO
Walter V. Klemp, Chairman & CEO

